Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado Page 1 of 14

Amazon Is Suspending Parler From AWS 1/12/21, 3:10 PM

BuzzFeed News scportine To You

BER URS PPP

TECH

Amazon Will
Suspend
Hosting For
Pro-Trump
Social Network
Parler

HR SP EEE EE
BirezZFEed NEwWs°°s krfia2ci Will suspend Hosting For Pro-Trump S

another host, once the ban takes effect
on Sunday Parler will go offline.

~~ %» John Paczkowski
| ¥) Technology and Business Editor

Ryan Mac
my BuzzFeed News Reporter

 

Last updated on January 9, 2021, at 10:08 p.m. ET
Posted on January 9, 2021, at 9:07 p.m. ET

https://www.buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws Page 1 of 14
Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado Page 2 of 14

Amazon Is Suspending Parler From AWS 1/12/21, 3:10 PM

 

| a te UR

 

A screenshot included in Amazon's letter to Parler

Parler

Amazon notified Parler that it would
be cutting off the social network
favored by conservatives and
extremists from its cloud hosting
service Amazon Web Services,
according to an email obtained by
BuzzFeed News. The suspension,
which will go into effect on Sunday
just before midnight, means that
Parler will be unable to operate and
will go offline unless it can find
another hosting service.

People on Parler used the social
network to stoke fear, spread hate,
and allegedly coordinate the
insurrection at the Capitol building

https://www.buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws Page 2 of 14
Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado

Amazon Is Suspending Parler From AWS

on Wednesday. The app has recently
been overrun with death threats,
celebrations of violence, and posts
encouraging “Patriots” to march on
Washington, DC, with weapons on
Jan. 19, the day before the
inauguration of President-elect Joe
Biden.

In an email obtained by BuzzFeed
News, an AWS Trust and Safety team
told Parler Chief Policy Officer Amy
Peikoff that the calls for violence
propagating across the social

network violated its terms of service.
Amazon said it was unconvinced that
the service’s plan to use volunteers to
moderate calls for violence and hate
speech would be effective.

“Recently, we’ve seen a steady
increase in this violent content on
your website, all of which violates our
terms,’ the email reads. "It’s clear
that Parler does not have an effective
process to comply with the AWS

terms of service.”

https://www.buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws

Page 3 of 14

1/12/21, 3:10 PM

Page 3 of 14
Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado

Amazon Is Suspending Parler From AWS

An Amazon spokesperson declined to

comment on the suspension.

In a post on Saturday evening
following publication of this story,
Parler CEO John Matze, who did not
return a request for comment from
BuzzFeed News, said it is possible the
social network "will be unavailable
on the internet for up to a week as we
rebuild from scratch."

John Matze ©]
ja

Sunday (tomorrow) at midnight Amazon will be shutting off all of our servers in an attempt to completely
remove free speech off the internet. There is the possibility Parier will be unavailable on the internet for up to
a week as we rebuild from scratch. We prepared for events like this by never relying on amazons proprietary
infrastructure and bultding bare metal products.

We will try our best to move to a new provider right now as we have many competing for our business,
however Amazon, Google and Appie purposefully did this as a coordinated effort knowing our options would
be limited and knowing this would inflict the most damage right as President Trump was banned from the
tech companies.

This was a coordinated attack by the tech giants to kill competition in the market place. We were 100
successful too fast. You can expect the war on competition and free speech to continue, but don't count us

out

Parler

"This was a coordinated attack by the
tech giants to kill competition in the
market place,’ he wrote on Parler.

"We were too successful too fast."

On Parler, reaction to the impending
ban was swift and outraged, with

https://www.buzzfeednews.com/article/fohnpaczkowski/amazon-parler-aws

Page 4 of 14

1/12/21, 3:10 PM

Page 4 of 14
Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado

Amazon Is Suspending Parler From AWS

some discussing violence against
Amazon. "It would be a pity if
someone with explosives training
were to pay a visit to some AWS data

centers,’ one person wrote.

© NewKenPatr... @Ronglaister “
9 secs ago

Sounds like war! It would be a pity if
someone with explosives training were

to pay a visit to some AWS Data Centers -
the locations of which are public
knowledge

(Do oAe 430

Parler

Amazon's move comes after Apple
banned Parler from its App Store on
Saturday afternoon, after the
platform failed to introduce a
moderation plan to protect public
safety. On Friday, Apple gave Parler
24 hours to mitigate the "planning of
illegal and dangerous activities"
occurring on its service or face
expulsion, BuzzFeed News first
reported. Google has also suspended
Parler from its Google Play app store.

On Saturday, ahead of Apple's

https://www.buzzfeednews.com/article/fohnpaczkowski/amazon-parler-aws

 

Page 5 of 14

1/12/21, 3:10 PM

Page 5 of 14
Amazon Is Suspending Parler From AWS

expected banning from the App
Store, people rushed to download
Parler's app, making it the most
downloaded free app. While people
will still be able to use Parler on their
iPhones after the App Store ban, the
social media company will not be
able to distribute updates through
Apple's services.

Amazon's move, however, will
remove the infrastructure from
which Parler operates.

Parler, which was launched in 2018,
has become a safe haven for people
banned by popular sites including
Facebook and Twitter. The
Henderson, Nevada—based company
has billed itself as a free speech
alternative to mainstream social
networks and taken a more relaxed
approach to content moderation,
attracting conspiracy theorists, hate
group members, and right-wing
activists who have openly incited

violence.

https://www.buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws

Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado Page 6 of 14

1/12/21, 3:10 PM

Page 6 of 14
Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado

Amazon Is Suspending Parlier From AWS

Recent threads on Parler have called
for the execution of Vice President
Mike Pence and encouraged the
conspiracy theory that left-wing
antifa activists were behind
Wednesday’s events.

Republican lawmakers including Sen.
Ted Cruz and Congressman Devin
Nunes as well as President Donald
Trump’s family members and
surrogates have all established Parler
accounts, and have publicly
encouraged their supporters to join
them there. So too have many figures
in conservative media.

Amazon's email to Parler also
contained examples from the
platform of calls for the
assassinations of lawmakers,
members of the media, and activists.

=.
"eae
sell

    

 

Jf DICSIGONE Our Constitution and burning dow

https://www. buzzfeednews.com/article/jonnpaczkowski/amazon-parler-aws

Page 7 of 14

1/12/21, 3:10 PM

Page 7 of 14
Case 1:21-cv-00094-DDD-KLM

Amazon Is Suspending Parler From AWS

 

A screenshot included in Amazon's letter to Parler.

Parler

“[W]e cannot provide services toa
customer that is unable to effectively
identify and remove content that
encourages or incites violence
against others,” the email continues.
“Because Parler cannot comply with
our terms of service and poses a very
real risk to public safety, we plan to
suspend Parler’s account effective
Sunday, January 1oth, at 11:59PM
PST.”

On Amazon Web Services, Parler had
gone from a negligible spend to
paying more than $300,000 a month
for hosting, according to multiple
sources.

Amazon employees had publicly
called for an AWS ban of Parler,anda
Change.org petition calling for the
same thing had amassed thousands

https://www. buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws

Document 4 Filed 01/13/21 USDC Colorado Page 8 of 14

1/12/21, 3:10 PM

Page 8 of 14
Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado Page 9 of 14

Amazon Is Suspending Parler From AWS

of signatures this week. Multiple
employees had also filed internal
complaints to AWS management
citing hate speech on the social
network.

Here is Amazon’s letter to Parler in

full.

Dear Amy,

Thank you for speaking with
us earlier today.

As we discussed on the phone
yesterday and this morning,
we remain troubled by the
repeated violations of our
terms of service. Over the
past several weeks, we’ve
reported 98 examples to
Parler of posts that clearly
encourage and incite
violence. Here are a few
examples below from the
ones we’ve sent previously:
[See images above.]

 

https://www.buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws

1/12/21, 3:10 PM

Page 9 of 14
Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado Page 10 of 14

Amazon Is Suspending Parler From AWS

Recently, we’ve seen a steady
increase in this violent
content on your website, all
of which violates our terms.
It’s clear that Parler does not
have an effective process to
comply with the AWS terms
of service. It also seems that
Parler is still trying to
determine its position on
content moderation. You
remove some violent content
when contacted by us or
others, but not always with
urgency. Your CEO recently
stated publicly that he
doesn’t “feel responsible for
any of this, and neither
should the platform.” This
morning, you shared that you
have a plan to more
proactively moderate violent
content, but plan to do so
manually with volunteers. It’s
our view that this nascent
plan to use volunteers to
promptly identify and
remove dangerous content

https://www.buzzfeednews.com/article/joannpaczkowski/amazon-parler-aws

1/12/21, 3:10 PM

Page 10 of 14
Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado Page 11 of 14

Amazon Is Suspending Parler From AWS

i

a

will not work in light of the
rapidly growing number of
violent posts. This is further
demonstrated by the fact that
you still have not taken down
much of the content that
we've sent you. Given the
unfortunate events that
transpired this past week in
Washington, D.C., there is
serious risk that this type of
content will further incite

violence.

AWS provides technology and
services to customers across
the political spectrum, and
we continue to respect
Parler’s right to determine
for itself what content it will
allow on its site. However, we
cannot provide services toa
customer that is unable to
effectively identify and
remove content that
encourages or incites
violence against others.
Because Parler cannot comply

https://www.buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws

1/12/21, 3:10 PM

Page 11 of 14
Case 1:21-cv-00094-DDD-KLM Document4 Filed 01/13/21 USDC Colorado Page 12 of 14

Amazon Is Suspending Parler From AWS 1/12/21, 3:10 PM

with our terms of service and

poses a very real risk to

    

public safety, we plan to
suspend Parler’s account
effective Sunday, January
10th, at 11:59PM PST. We will
ensure that all of your data is

   

preserved for you to migrate

Rh

LLCO a

to your own servers, and will
work with you as best as we

a
:
.

can to help your migration.

- AWS Trust & Safety Team

TOPICS IN THIS ARTICLE

Amazon

https://www. buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws Page 12 of 14
Case 1:21-cv-00094-DDD-KLM

Amazon Is Suspending Parler From AWS

John
Paczkowsk

 

iis a
technolog
y and
business
editor for
BuzzFeed
News and
is based in
San
Francisco.

Contact
John
Paczkowsk
iat
john.paczk
owski@bu
zzfeed.co
m.

Gota
confidenti
al tip?
Submit it
here.

Document 4 Filed 01/13/21 USDC Colorado

Qa

https://www.buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws

Ryan Mac
is a senior
tech
reporter
for
BuzzFeed
News and
is based in
San
Francisco.

Contact
Ryan Mac
at
ryan.mac

@buzzfee

d.com.

Page 13 of 14

1/12/21, 3:10 PM

Page 13 of 14
Case 1:21-cv-00094-DDD-KLM

Amazon Is Suspending Parler From AWS

Document 4 Filed 01/13/21 USDC Colorado

our
journalism

Want to
see more
stories
like this?
3ecomea
BuzzFeed
News

member.

Start

https://www.buzzfeednews.com/article/johnpaczkowski/amazon-parler-aws

Page 14 of 14

1/12/21, 3:10 PM

Page 14 of 14
